Exhibit 10.1


ASSET SALE, PURCHASE AND TRANSFER AGREEMENT




This Asset Sale, Purchase and Transfer Agreement (this “Agreement”) is made
between Great China Mania Holdings, Inc., a Florida corporation (“Seller”), and
Yau Wai Hung, an individual residing in Hong Kong (the “Buyer”) on this 6th day
of May 2013.


RECITALS:


Seller is a publicly traded corporation with certain specific operations,
including the subsidiary Great China Media Limited (the “Business”).


It is therefore agreed as follows:


Definitions.  As used herein, the following terms shall have the following
meanings:


i.  
Assets.  The term “Assets” shall mean all of the rights, properties, and assets
used in the conduct of the Business (including, without limitation, the real and
personal property, Facility, Contracts, and other items and leases described in
Sections 1.1, 1.2, 1.3, and 1.4).



ii.  
Contracts.  The term “Contracts” shall mean the contracts and leases (except for
the long term leases described in Section 1.3), which are described in Sections
1.1 and 1.2 and 1.4.



iii.  
Closing.  The term “Closing” or “Closing Date” shall have the meaning ascribed
to it in Section 3.1.



iv.  
Material Adverse Effect.  The term “Material Adverse Effect” shall mean events
which have an adverse effect in the aggregate which, measured in dollars,
exceeds the sum of $15,000.



v.  
Material Contract.  The term “Material Contract” shall have the meaning ascribed
to it in Section 5.3.



vi.  
Affiliate of Seller.  The term “Affiliate of Seller” shall mean (i) any
individual, partnership, corporation, or other entity or person which is owned
or controlled directly or indirectly by Seller; (ii) any other individual,
partnership, corporation, or other entity or person which controls or is
controlled by or under common control with Seller; and (iii) any officer,
director, partner, or owner of ten (10) percent or greater equity or voting
interest in any such other corporation, partnership, or other entity or person.



vii.  
Code.  The term “Code” shall mean the Internal Revenue Code of 1986, as amended.



viii.  
Agreement.  The term “Agreement” shall mean this instrument and all Schedules
and Exhibits attached hereto.



1.           SALE, PURCHASE AND TRANSFER OF ASSETS; CONSIDERATION.


Subject to the terms and conditions of this Agreement, and in exchange for good
and valuable consideration (the receipt of which is hereby acknowledged)
consisting of the Buyer’s assumption of the liabilities of the Business, Seller
agrees to sell, transfer and assign and Buyer agrees to purchase and accept on
the terms stated herein, all of Seller's right, title and interest in and to the
Business and the Business’ Assets, including, without limitation, the following:
 
 
 
 

--------------------------------------------------------------------------------

 


1.1           REAL PROPERTY.  


(a)           Any and all real property of the Business.


(b)           Buildings, Improvements and Easements.   All buildings and
improvements, all roads, bridges, permits, servitudes, and easements, owned or
leased by the Business or which the Business has a right to use and on or
appurtenant to the Properties.


(c)           Other Rights.   All other contracts and rights specifically
relating to the Business and operations related thereto including, but not
limited to, contracts, contract rights, leases, servitudes, permits, licenses,
notifications, approvals and authorizations of governmental bodies, to the
extent assignable.


1.2           PERSONAL PROPERTY.   All of the personal property of the Business
shall be transferred, sold and assigned to Buyer, including, without limitation,
the following (if applicable and in the possession of Seller):


(a)           Records.   Seller's management and other records relating to the
Business and other Assets which, in the reasonable judgment and discretion of
Seller, are segregated or segregatable by Seller from the overall records of
Seller, including but not limited to inventory systems, hardware, software,
records, customer lists, computers, office equipment and furniture.


(b)           Mobile Equipment, Machinery and Equipment.   The mobile equipment,
machinery, equipment, tools, fixtures and furniture used by Seller exclusively
or primarily in connection with the Business as such items listed thereon may
have been sold, replaced, deleted or added in the ordinary course of business,
together with certificates of title for motor vehicles which are licensed and
owned by Seller.


(c)           Office Supplies.  The office supplies and forms, packaging
materials and similar miscellaneous tangible personal property used by Seller
exclusively or primarily in connection with the Business.


(d)           Contracts.   All rights and obligations under those instruments
not related to real property, including the contracts, leases, permits and
licenses to the extent the same are assignable, including sales orders and
commitments, purchase orders and commitments, agreements and contracts of Seller
which relate to work or services to be performed for the Business or Assets.


(e)           All of bank accounts related to the Business, including depository
accounts, lockbox and other accounts and deposit books and all cash therein, and
all other cash, cash equivalents, and securities, including securities of
Affiliates of Seller;


(f)           Pension, retirement savings or other funded employee benefit plan
assets of Seller the Business;
 
 
 
 

--------------------------------------------------------------------------------

 


(g)           Minute books, stock ledger records and related corporate records
and partnership records related to the Business;


(h)           Any insurance policies, premiums, refunds and proceeds relating to
the Business;


(i)           All of Seller's personal property, rights and interests which are
related primarily to the headquarters or partnership or corporate management of
the Business, including but not limited to the all office equipment, and
machinery, fixtures, furniture, office supplies, all computer hardware, software
peripherals, computer programs and supplies, and computer licenses relating to
the foregoing items, and all other similar personal property, rights and
interests located at the Business.
   
1.3           ASSIGNMENT OF CONTRACTS


(a)           Contracts Assignable Without Consent.  Seller agrees to assign or
cause to be assigned to Buyer, as of the Closing, all of the rights of Seller
under the Contracts that are related to the Business and assignable without
consent of any third party and Buyer shall assume, as of the Closing, all
obligations of Seller thereunder which arise before, at or after Closing.


(b)           Seller to Use Reasonable Efforts.  Anything in this Agreement to
the contrary notwithstanding, Seller shall not be obligated to sell, assign,
transfer or convey or cause to be sold, assigned, transferred or conveyed to
Buyer, if applicable, any of its rights in and to any of the Contracts without
first obtaining all necessary approvals, consents or waivers.  Seller shall use
all reasonable efforts, and Buyer shall reasonably cooperate with Seller, to
obtain all necessary approvals, consents or waivers, or to resolve any
impracticalities of transfer necessary to assign or convey to Buyer, if
applicable, each such Contract as soon as practicable; provided, however, that
neither Seller nor Buyer shall be obligated to pay any consideration therefor
except for filing fees and other ordinary administrative charges which shall be
paid by Buyer to the third party from whom such approval, consent or waiver is
requested.  Such approvals, consents, and waivers shall be in favor of Buyer.
 In the event Seller obtains consent to assignment of a Contract prior to the
Closing, Buyer shall assume, as of Closing, all obligations of Seller thereunder
which arise before, at or after the Closing, as though no consent was required.


(c)           If Waivers or Consents Cannot be Obtained.  To the extent that any
of the approvals, consents or waivers referred to in have not been obtained by
Seller as of the Closing, or until the impracticalities of transfer are
resolved, Seller shall, during the remaining term of such Contracts, use all
reasonable efforts to (i) obtain the consent of any such third party with the
filing fees and ordinary administrative charges payable to such third party to
be split equally by the parties; (ii) cooperate with Buyer in any reasonable and
lawful arrangements designed to provide the benefits of such Contracts to Buyer,
so long as Buyer fully cooperates with Seller in such arrangements; and (iii)
enforce, at the request of Buyer and at the expense and for the account of
Buyer, any rights of Seller arising from such Contracts against such issuer
thereof or the other party or parties thereto (including the right to elect to
terminate any such Contracts in accordance with the terms thereof upon the
request of, and indemnification from, Buyer).


(d)           Non-assignability.   The rights and obligations of either party is
not capable of being sold, assigned, transferred or conveyed without the
approval, consent or waiver of the issuer thereof or the other party thereto, or
any third person (including a government or governmental unit), or if such sale,
assignment, transfer or conveyance or attempted assignment, transfer or
conveyance would constitute a breach thereof or a violation of any law, decree,
order, regulation or other governmental edict, this Agreement shall not
constitute a sale, assignment, transfer or conveyance thereof, or an attempted
assignment, transfer or conveyance thereof.
 
 
 
 

--------------------------------------------------------------------------------

 


1.4           TRANSFERRING PERMITS AND LICENSES.   Seller will assign, transfer
or convey, or cause to be assigned, transferred or conveyed to Buyer at the
Closing those permits and licenses, to the extent that any Contract or any
claim, right or benefit arising thereunder are held or used by the Seller in
connection with the Assets and which can be assigned without having to obtain
the consent of any third party with respect thereto.  Seller will cooperate with
Buyer in obtaining any third party consents necessary to the assignment or
transfer of any other permits or licenses used or held by Seller in connection
with the Assets which are so assignable or transferable; however, neither Seller
nor Buyer shall be obligated to pay any consideration therefor except for filing
fees and other ordinary administrative charges which shall be paid by Buyer to
the third party from whom such approval, consent or waiver is requested.  Buyer
shall assume, as of Closing, all obligations of Seller arising prior to, at or
after Closing under those permits and licenses which can be transferred without
having to obtain the consent of any third party and those permits and licenses
for which consent to transfer is obtained prior to Closing.  Subsequent to the
Closing, to the extent permitted by law, upon ninety (90) days prior written
notice, Seller shall have the right to cancel any permits or licenses or any
bonds, guarantees or undertakings by Seller applicable to the Assets or the
Business to the extent such are not so assigned or transferred to Buyer pursuant
to this Section.


1.5.           LIABILITIES ASSUMED BY BUYER; LIABILITY NOT ASSUMED BY BUYER.


(a)           Assumed Liabilities.  Buyer shall, effective as of the Closing and
without any further responsibility or liability of or recourse to Seller, or its
directors, shareholders, officers, partners, employees, agents, consultants,
representatives, successors, transferees or assignees, absolutely and
irrevocably assume and shall be liable and responsible for the claims,
liabilities, and obligations of Seller with respect to the Business, whether or
not occurring or arising prior to, at or after Closing.
          
Without limiting the foregoing, Buyer shall assume the following:


(i)           If applicable, Buyer shall assume the Long Term Leases of the
Business and all other Contracts assigned to Buyer pursuant to permits and
licenses assigned to Buyer;


(ii)           If applicable, Buyer shall assume the employee matters that
include but are not limited to contracts, benefits, stock option plan and other
benefits, insurance, health care, dental and other plans related to the
Business;


(iii)           If applicable, Buyer shall assume all undertakings of, and
liabilities and obligations of Seller included all notes, loans payable,
accounts payable and accrued liabilities related to the Business;


(iv)           Trade accounts payable for items purchased and delivered as of
the Closing Date, and all accrued expenses of the type set forth or under
generally accepted accounting principles should be, accrued at Closing, related
to the Business;


(v)           All liabilities and obligations for taxes related to the Business.
 
 
 
 

--------------------------------------------------------------------------------

 


2.           CLOSING
         
2.1           DATE OF CLOSING.    The Closing shall take place at such place and
time as the parties may agree in writing, on May 6, 2013, unless an earlier or
later date are mutually designated by Seller and Buyer.  The foregoing date is
the date on which the Sellers deeds to Buyer are to be recorded immediately
prior to the delivery of the Purchase Price to Seller and is referred to in this
Agreement as the “Closing” or “Closing Date.”  Seller shall deliver possession
of the Assets to Buyer on the Closing Date.


2.2           DOCUMENTS TO BE DELIVERED SELLER.   At or prior to the Closing,
Seller shall deliver, or cause to be delivered, the following:


(a)            Documents of transfer, bills of sale, certificates of title and
other instruments of transfer, dated the Closing Date, transferring to Buyer
title to the Assets.


(b)           Documents evidencing the assignment and assumption of the
Contracts to Buyer (together with any third-party consents required for such
transfers) and the assignment and assumption of any permits and licenses
(together with any third-party consents required for such transfers) not
transferred pursuant to Section 3.4(a), and the Assignment, Acceptance, and
Assumption Agreement described in Section 1.8;


2.3           DOCUMENTS TO BE DELIVERED BY BUYER.   At or prior to the Closing
Date, Buyer shall deliver the following:


(a)           Documents evidencing the assignment and assumption of all
Contracts and the assignment and assumption of all permits and licenses
transferred by Seller to Buyer pursuant to Section 2.


(b)           A copy of the resolutions of the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement by Buyer.


2.4           TRANSFER TAXES; PRORATION’S.    Buyer shall pay any recording
fees, transfer taxes, or sales taxes payable as a result of the sale of the
Assets.


3.           CONDUCT OF THE SELLER PENDING CLOSING.


(a)           Between the date hereof and the Closing Date, Seller shall
continue to operate the Business in the ordinary course and in a manner
reasonably consistent with its present operating plan.  


(b)           Seller will not take any action, (i) the result of which will be
to create a Material Adverse Effect on the value of the Assets, or (ii) which is
both not reasonably consistent with its normal operating plan and not in the
ordinary course of business, except as otherwise set forth in this Section 4.  


(c)


4.           REPRESENTATIONS OF SELLER.    Seller represents to Buyer that:
 
 
 
 

--------------------------------------------------------------------------------

 


4.1           ORGANIZATION, STANDING AND AUTHORITY.    Seller is a corporation
organized, existing, and in good standing under the laws of Florida.    


4.2           AUTHORIZATION OF AGREEMENT; AUTHORITY.    The execution, delivery
and performance of this Agreement by Seller has been duly authorized by all
necessary corporate action of Seller, and this Agreement constitutes the valid
and binding obligation of Seller, enforceable in accordance with its terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding
inequity or at law).  The execution, delivery and performance of this Agreement
by Seller will not (a) violate or conflict with the Seller's power and
authority; (b) constitute a violation of any law, regulation, order, writ,
judgment, injunction or decree applicable to Seller; or (c) subject to the
receipt of appropriate consents as specified in this Agreement as of the Closing
Date and subject to the provisions of Section 1.6(d), conflict with, or result
in the breach of the provisions of, or constitute a default under, any
agreement, license, permit or other instrument to which Seller is a party or is
bound or by which the Assets are bound.  


4.3           MATERIAL CONTRACTS.     All of the Material Contracts which are to
be transferred to Buyer at Closing have not been further modified, or amended.
 A Material Contract shall mean a Contract which involves payments, performance
of services or delivery of goods by or to Seller after the Closing Date in an
amount or value of five thousand dollars ($5,000.00) or more.


4.4           LITIGATION; COMPLIANCE WITH LAWS.     There are no judicial or
administrative actions, proceedings or investigations pending or, to the best of
Seller's knowledge, threatened, that question the validity of this Agreement or
any action taken or to be taken by Seller in connection with this Agreement.
There is no claim, litigation, proceeding or governmental investigation pending
or, to the best of Seller's knowledge, threatened, or any order, injunction or
decree outstanding which, if decided unfavorably, would cause Buyer to incur
loss or damage in excess of five thousand dollars ($5,000.00) which has not or
will not have been resolved by Seller prior to Closing.


4.5           PERSONAL PROPERTY.     Seller has, or will have on the Closing
Date, good and marketable title (which includes leasehold title if applicable)
to the personal property to be transferred to Buyer on the Closing Date pursuant
to subject to equipment leases, purchase money contracts, and similar security
interests to be assumed by Buyer.


4.6           DISCLAIMER OF WARRANTIES AND REPRESENTATIONS FROM SELLER; AS IS;
INDEMNITY.


(a)           Personal Property.  Except as otherwise expressly set forth in
this Agreement, this Agreement is executed, and the personal property will be
transferred, without any warranty of title, either express or implied, and
without any express or implied warranty or representation as to the
merchantability or fitness for any purpose of any of the equipment or other
personal property included in the Assets, and without any other express or
implied warranty or representation whatsoever.


(b)           Real Property.   Except as otherwise expressly set forth in this
Agreement, this Agreement is executed, and the real property including will be
transferred, without any warranty of title, either express or implied, except
warranties (if any) contained in the deed(s) conveying the real property
included in the Assets, and without any express or implied warranty or
representation as to the merchantability of any of the real property included in
the Assets, acreage, legal access, operations or encroachments or any other
condition affecting the Assets.
 
 
 
 

--------------------------------------------------------------------------------

 


(c)           Disclaimer.  Except as otherwise expressly set forth in this
Agreement, the transaction contemplated hereby shall be without any express,
implied, statutory or other warranty or representation as to the condition,
quantity, quality, fitness for particular purpose, freedom from vices or
defects, conformity to models or samples of materials or merchantability of any
of the Assets, their fitness for any purpose, and without any other express,
implied, statutory or other warranty or representation whatsoever.  In addition,
except as otherwise expressly set forth in this Agreement, Seller makes no
warranty or representation, express, implied, statutory or otherwise, as to the
accuracy or completeness of any data, reports, records, projections information
or materials now, heretofore or hereafter furnished or made available to the
Buyer in connection with this Agreement including, without limitation, any
description of the Assets, pricing assumptions, or the environmental condition
of the Assets or the portions affected by the Endangered Species Act or any
other materials furnished or made available to Buyer by Seller or its agents or
representatives; any and all such data, records, reports, projections,
information and other materials furnished by Seller or otherwise made available
to Buyer are provided to Buyer as a convenience, and shall not create or give
rise to any liability of or against Seller; and any reliance on or use of the
same shall be at Buyer's sole risk.


5.           REPRESENTATIONS OF BUYER.     Buyer represents to Seller as
follows:


5.1           CONSENTS OF THIRD PARTIES.   The execution, delivery and
performance of this Agreement by Buyer will not (a) violate or conflict with the
articles of organization or by-laws of Buyer; or (b) constitute a violation of
any law, regulation, order, writ, judgment, injunction or decree applicable to
Buyer.  


5.2           LITIGATION.    There are no judicial or administrative actions,
proceedings or investigations pending or, to the best of Buyer's knowledge,
threatened, that question the validity of this Agreement or any action taken or
to be taken by Buyer in connection with this Agreement. There is no litigation,
proceeding or governmental investigation pending or, to the best of Buyer's
knowledge, threatened, or any order, injunction or decree outstanding, against
the Buyer that, if adversely determined, would have a material effect upon
Buyer's ability to perform its obligations under this Agreement.


6.           FURTHER AGREEMENT OF THE PARTIES.


6.1           ACCESS TO INFORMATION.   Buyer shall have access to information
and other Assets for due diligence investigation purposes and to facilitate an
orderly transition in the management of those Assets in anticipation of Closing.
 In addition, Seller will make available to Buyer its financial statements and
shall cooperate and instruct Seller's independent auditors to cooperate, at
Buyer's expense, in preparing the financial statements which Buyer will, or such
Designee may, be required to file with the Securities Exchange Commission.


6.2           NOTICE OF CHANGES AND EVENTS.     Each party shall promptly notify
the other party in writing, and furnish to such party any information that such
party may reasonably request, with respect to the occurrence of any event or the
existence of any state of facts that would (i) result in the party's
representations and warranties not being true if they were made at any time
prior to or as of the Closing Date, or (ii) impair the party's ability to
perform its obligations under this Agreement.


6.3           EXPENSES.  Except as otherwise specifically provided in this
Agreement, Buyer and Seller shall bear their own respective expenses incurred in
connection with this Agreement and in connection with all obligations required
to be performed by each of them under this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


6.4           PUBLICITY.   Buyer and Seller shall consult with each other before
issuing any public announcement or press release concerning the transactions
contemplated by this Agreement and, except as may be required by applicable law
or regulation or rule of any stock exchange or organized securities market on
which the securities of Buyer or Seller's securities listed or traded, will not
make a public announcement or issue a press release prior to such consultation.
 If Buyer or Seller is so required to make a public announcement or issue a
press release such party shall use its best efforts to inform the other party
hereto prior to making or issuing it.


6.5           PRESERVATION OF RECORDS.


(a)           Buyer agrees that, without expense to Seller, Buyer (i) shall
preserve and keep the records and (b) shall give Seller reasonable access to
such records and to personnel during regular business hours if needed for any
bona fide purpose.


(b)           Buyer agrees that Buyer shall not destroy the records described in
Subsection (a).
         
6.6           CONFIDENTIALITY.   Seller and Buyer hereto covenant and agree that
the terms and provisions of this Agreement and all information and data obtained
in connection with this Agreement shall be treated as Confidential.  If this
Agreement is terminated for any reason, the foregoing covenant shall survive the
termination; if this Agreement is not so terminated, then the foregoing covenant
shall be deemed terminated at Closing.
              
6.7           TERMINATION.     This Agreement shall be terminated at any time
prior to the Closing:


(a)           by mutual written agreement executed by Seller and Buyer; or
                  
(b)           by either party if applicable law prohibits the consummation of
the sale and purchase of the Assets pursuant to this Agreement or if, at the
Closing Date, any action, proceeding or investigation shall have been instituted
or threatened in writing by any governmental agency seeking to enjoin, restrain,
prohibit, impose material conditions upon or obtain substantial damages in
respect of, the transactions contemplated by this Agreement.


7.           DEFAULT; REMEDIES; ARBITRATION.
            
7.1           DEFAULT; REMEDIES.     Time is of the essence of this Agreement.
If either party fails or refuses to carry out this Agreement according to its
terms, the other party shall be entitled to the remedies set forth below.


7.2           ARBITRATION.     This Agreement shall not be subject to
termination except as specifically provided in this Agreement.  Any question,
controversy or claim arising under or relating to this Agreement, including
without limitation any such matter pertaining to an alleged event having a
Material Adverse Effect or any adjustment of the Purchase Price, or for any
breach hereof, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association and the provisions of the laws of Florida
relating to arbitration, as said rules and laws are in effect on the date of
this Agreement.  The arbitration shall be conducted in Florida, by and before a
single arbitrator, who is experienced in the problem or problems in dispute, to
be agreed upon by the Seller and Buyer, or if they are unable to agree upon an
arbitrator within ten (10) days after written demand by either party for
arbitration, then, at the written request of either party, the arbitrator shall
be appointed by the American Arbitration Association, Proceedings to obtain a
judgment with respect to any award rendered hereunder shall be undertaken in
accordance with the law of the State of Florida including the conflicts of laws
provisions thereof.
 
 
 
 

--------------------------------------------------------------------------------

 


            Each party shall pay one-half of the arbitrator's fees and expenses.
 Upon application to the arbitrator, the parties shall be entitled to limited
discovery, including only exchange of documents and only depositions on such
terms as the arbitrator may allow for purposes of fairness and to reduce the
overall time and expense of the arbitration.


8.           INDEMNIFICATION AND RELATED MATTERS.


8.1           INDEMNIFICATION.


(a)           Buyer agrees to save, defend, indemnify and hold Seller and its
officers and directors, parents, subsidiaries, affiliates, predecessors,
successors and assigns (and their respective officers, directors, employees and
agents) harmless from and against any loss, claims, liabilities, damages, costs
and expenses, including attorneys’ fees incurred with respect to third parties
(“Damages”) resulting from, based upon, or arising out of:


(i)  any breaches, occurring before, at or after Closing, of Contracts, Long
Term Leases, permits, licenses, and all other agreements and obligations
transferred or assigned to Buyer;


(ii)  the operation, management or condition  of the Assets or Business or,
whether arising before, at or after the Closing, excluding only those matters
covered by Section 8 above; and


(iii)  all matters assumed by the Buyer pursuant to any and all provisions of
this Agreement or any related agreement.


(iv)  all actions, claims, suits, proceedings, demands, assessments, judgments,
costs and expenses, including attorneys' fees (incurred with respect to third
parties), with respect to the foregoing.


8.2           DETERMINATION OF DAMAGES; CLAIMS.     In calculating any amounts
payable to Seller pursuant to Section 9 (a), Buyer shall receive credit for (i)
any reduction in tax liability as a result of the facts giving rise to the claim
for indemnification, and (ii) any insurance recoveries.
           
9.           MISCELLANEOUS.
              
9.1           FINDERS.  Buyer and Seller respectively represent and warrant that
they have not employed or utilized the services of any broker or finder in
connection with this Agreement or the transactions contemplated by it.  Buyer
shall indemnify and hold Seller harmless from and against any and all claims for
brokers' commissions made by any third party as a result of this Agreement and
transactions contemplated hereunder to the extent that any such commission was
incurred, or alleged to have been incurred, by, through or under Buyer.
 
 
 
 

--------------------------------------------------------------------------------

 


9.2           ENTIRE AGREEMENT. This Agreement (contains, and is intended as, a
complete statement of all of the terms of the arrangements between the parties
with respect to the matters provided for, supersedes any previous agreements and
understandings between the parties with respect to those matters, and cannot be
changed or terminated orally.


9.3           GOVERNING LAW.  Seller and Buyer each hereby consent to personal
jurisdiction in any action brought with respect to this Agreement and the
transactions contemplated hereunder in Florida and to the arbitration described
in Section 8 of this Agreement shall be governed by and construed in accordance
with the law of the State of Florida.


9.4           NOTICES.   All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by registered mail, return receipt requested, to the
parties at the following addresses (or to such address as a party may have
specified by notice given to the other party pursuant to this provision):


            If to Buyer to:


Yau Wai Hung
203 HANKOW CENTER
 5-15 HANKOW ROAD
TSIMSHATSUI
KOWLOON K3 00000
       
            If to Seller, to:


Great China Mania Holdings, Inc.
SUITE 1902, 19TH FLOOR
KODAK HOUSE II
QUARRY BAY




9.5           SEVERABILITY.   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall remain in full force and
effect.
 
9.6           FURTHER ASSURANCES AND ASSISTANCE.     Buyer and Seller agree that
each will execute and deliver to the other any and all documents, in addition to
those expressly provided for herein, that may be necessary or appropriate to
effectuate the provisions of this Agreement, whether before, at or after the
Closing.  Seller agrees that, at any time and from time to time after the
Closing, it will execute and deliver to Buyer such further assignments or other
written assurances as Buyer may reasonably request to perfect and protect
Buyer's title to the Assets.


9.7           SURVIVAL.   The terms, covenants, agreements, representations and
warranties contained in or made pursuant to this Agreement together with all
indemnities and undertakings contained herein shall survive the Closing, subject
to the time limits specified herein, if any, delivery of the Purchase Price and
delivery and/or recordation of the instruments of conveyances and assignment,
bills of sale, assignments of contract rights and other closing documents, and
shall not be deemed to have been merged in any of the documents delivered at the
Closing, irrespective of any investigation made by or on behalf of any party.
 
 
 
 

--------------------------------------------------------------------------------

 


9.8           WAIVER.     Any party may waive compliance by another with any of
the provisions of this Agreement.  No waiver of any provision shall be construed
as a waiver of any other provision.  Any waiver must be in writing and signed by
the party waiving such provision.
 
9.9           BINDING EFFECT; ASSIGNMENT.   This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Except as expressly set forth herein, nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any person or entity not a party to this Agreement, including any such person
or entity asserting rights as a third party beneficiary with respect to
environmental matters.  No assignment of this Agreement or of any rights or
obligation hereunder may be made by either party (by operation of law or
otherwise) without the prior written consent of the other and any attempted
assignment without the required consent shall be void; provided, however, that
no such consent shall be required of Buyer to assign its rights under this
Agreement to one or more Designees, but no such assignment by Buyer of its
rights or obligations hereunder shall relieve Buyer of any of its obligations to
Seller under this Agreement.  Further, no such consent shall be required of
Seller to assign its rights or obligations under this Agreement to one or more
Affiliates of Seller, but no such assignment by seller of its rights or
obligations hereunder shall relieve Seller of any of its obligations to Buyer
hereunder.


9.10           COUNTERPARTS.   This Agreement may be executed in counterparts,
each of which shall be an original, but which together shall constitute one and
the same Agreement.


9.11           NO RECORDATION.   Neither this Agreement nor a memorandum hereof
shall be recorded in any jurisdiction or public record.  


9.12           TRANSITIONAL SERVICES.    At the request of Seller, Buyer will
continue to provide accounting, payroll, and general administration services to
Seller for a reasonable period of time after the Closing on a basis consistent
with past practice.  
       
9.13           NO PRESUMPTIONS.   This Agreement is a result of negotiations
between Seller and Buyer, both of whom are represented by counsel of their
choosing.  No presumption shall exist in favor of either party concerning the
interpretation of the documents constituting this Agreement by reason of which
party drafted the documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement  effective as of the date first above written.




SELLER
 
BUYER
 
 
GREAT CHINA MANIA HOLDINGS, INC.
 
 
 
/s/  Kwan Yin Roy Kwong
 
 
 
 
 
 
 
/s/  Yau Wai Hung
Name:
Kwan Yin Roy Kwong
 
Name:
Yau Wai Hung
Title:
Chief Executive Officer
               

 

- -
 
 

--------------------------------------------------------------------------------

 
